 

FF Mel
FE oy Pe
anaes ae Ry

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREA TOLEDO,

Plaintiff,
-against-

 

UNIBUD RESTORATION CORP., BREND
RESTORATION, LLC, BREND RESTORATION _ : 21 Civ. 882 (GBD)
SERVICES INC., PAVARINI MCGOVERN, LLC,

and CARLOS URIBE,

Defendants.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on June 1, 2021 is hereby adjourned to August 17,

2021 at 9:30 a.m.

Dated: May 25, 2021
New York, New York
SO ORDERED.

Sng, {3 Donate

GEPROEB JB. DANIELS
TED STATES DISTRICT JUDGE

 

 

 

 
